Citation Nr: 1310727	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-11 990	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for right ear hearing loss.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1989 to August 1996 and from March 2003 to June 2003. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision, in which the VA Regional Office (RO) in Jackson, Mississippi) denied service connection for right ear hearing loss.  The Veteran perfected a timely appeal to that decision.  

During the current appeal, and specifically in June 2009, the Veteran testified at a hearing before a Decision Review Office (DRO) at the RO.  A transcript of the hearing is associated with the claims folder and has been reviewed.  In August 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a January 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

Also, on remand, recent VA medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in October 2012 and considered by the RO in the January 2013 SSOC.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is warranted in order to fully and fairly adjudicate the Veteran's claim.
The Veteran seeks service connection for right ear hearing loss.  At his personal hearing in June 2009, he testified that he was exposed to high noise levels while on active duty in the Navy.  He testified that he was a corpsman and that, in that position, he had to cover the Marines on the grenade range as well as other locations where they were subject to loud noises.  The Veteran also indicated that he was corpsman on a flight deck and that the process of unloading patients that were being medivaced placed him in a noisy environment.  He maintained that the flight decks aboard an aircraft carrier were some of the noisiest places a person could work.  See VA Form 21-4138 dated in April 2008 and June 2009 hearing transcript.

The Board finds little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  Service personnel records confirm that his military occupational specialty was that of a medical corpsman.  Service treatment records also include an in-service reference audiogram, which was conducted prior to the Veteran's initial duty in hazardous noise areas.  See July 1989 Reference Audiogram.  His account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Thus, the Board concedes exposure to noise in service.  [In this regard, the Board notes that the RO also conceded the Veteran's in-service noise exposure in its May 2010 grant of service connection for tinnitus based on such exposure.]  

Service treatment records from the Veteran's first period of active service include a November 1988 entry examination. Audiometric examination revealed pure tone thresholds of 20, 0, 0, 0, 0, and 25 decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz (Hz). Changes in audiometric results in January 1992 suggests a worsening of hearing acuity. At that time pure tone thresholds were 30, 30, 20, 20, 25 and 30 decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hz. While the elevated thresholds were beyond the range of normal hearing, these shifts were not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385 (a puretone threshold in any critical frequency of 40 decibels or greater, three or more frequencies of 26 decibels or greater, or speech recognition score of less than 94 percent). The results do, however, reflect some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels). 
In any event, of particular significance is an in-service hearing conservation data sheet dated in January 1993, which shows pure tone thresholds in the right ear of 20, 15, 5, 15, 25 and 20 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively.  The examiner noted the Veteran had significant threshold shifts, and, as a result, he was required to have a 15-hour "noise-free" follow-up test.  The follow-up audiogram taken the next day showed worsening pure tone thresholds in the right ear of 30, 30, 20, 20, 25 and 30 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  The examiner again noted significant threshold shifts in the right ear of 20 decibels or greater, and, as a result, the Veteran was required to have a 40-hour "noise-free" follow-up test.  That follow-up audiogram was accomplished in March 1993 with pure tone thresholds in the right ear of 35, 30, 35, 10, 35 and 30 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  The hearing thresholds from the two follow-up tests meet the criteria for disability under VA regulations.  See 38 C.F.R. § 3.385.

The remaining service records include an entry dated in March 1996, which shows the Veteran was treated for an episode of right otitis media.  It appears that that his hearing had returned to normal limits by the time he left the service in July 1996.  An audiometric examination revealed pure tone thresholds of 10, 10, 0, 0, 15, and10 decibels in the right ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hz. 

Medical records subsequent to this first period of service include a June 2001 annual exam for the Naval reserves.  Audiometric examination of the Veteran's hearing acuity with puretone thresholds in the right ear of 20, 20, 15, 10, 20, and 20 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hz.  Also of record are treatment reports from Forrest General Hospital which show that the Veteran was admitted to an emergency room in mid-June 2001 with complaints of bilateral ear pain and upper respiratory congestion.  The diagnosis was bilateral otitis media.  The examiner noted that the Veteran's hearing test the prior day was markedly different than his baseline hearing test done one year ago and believed that these findings were secondary to his current infection.  When seen on June 29, 2001, the Veteran complained of bilateral earaches with decreased hearing.  The impression was bilateral chronic serous otitis.  Because this had been a chronic recurring problem, a PE tube insertion was recommended.  
Treatment records from the Veteran's second period of service show that, in April 2003, he reported that he had a tube insertion in his ears in February 2002.  An audiometric examination revealed pure tone thresholds of 20, 10, 10, 0, 15, and 20 decibels in the right ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hz levels.  Clinical evaluation of the ears was normal.  

When examined by VA in June 2009, the Veteran reported decreased hearing for the past eight or nine years.  He reported a history of military noise exposure from working on the flight deck, the flight line, and from grenades.  He denied noise exposure before or after his military service.  Audiometric examination revealed puretone thresholds in the right ear of 20, 25, 20, 20, and 30 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Although the examiner concluded that the Veteran exhibited mild right ear sensorineural hearing loss at 4000 Hz, the audiometric results were not significant enough to reach the level to be considered a hearing disability (by VA standards).  See 38 C.F.R. § 3.385.  

Pursuant to the Board's August 2012 Remand, the Veteran was examined by VA in November 2012, for the specific purpose of obtaining an opinion as to whether he had current right ear hearing loss that could be related to service.  Audiometric findings revealed puretone thresholds in the right ear of CNT (could not test) at 500, 1000, 2000, 3,000, and 4000, respectively.  Speech audiometry revealed speech recognition ability of CNT in the right ear.  The audiologist reported that the test results were not valid for rating purposes.  She then explained that the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores that made combined use of puretone average and speech discrimination scores inappropriate.  

The invalid results notwithstanding the audiologist concluded that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of military noise exposure.  She referred to previous audiograms dated in November 1988, July 1996, June 2003, and July 2012 all of which revealed bilateral normal hearing sensitivity.  She further concluded that, while valid responses could not be obtained for the right ear during the current examination, it was likely that the Veteran's hearing had not decreased since the previous audiogram in July 2012.  

The Board notes that, although the audiologist references a recent July 2012 audiogram, and generally discusses the results of the testing, a copy of the report is not found in the Veteran's physical claims file.  As reported in the Introduction, recent VA medical records, available through CAPRI, were uploaded to the Veteran's electronic Virtual VA folder.  A review of these records show that, on July 26, 2012, the Veteran underwent a VA audiology consultation.  It was noted that the Veteran had normal hearing sensitivity in both ears.  Word recognition scores were 96 percent for both ears with words presented at normal conversational speech level.  The audiometric test results were considered to be of good reliability/validity and were available for review under the "Tools Menu" under "Audiogram Display."  

Unfortunately, the Board does not have access to the "Audiogram Display," and, because the July 2012 audiogram report is clearly relevant to the question on appeal, a remand to obtain it is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be constructively of record in proceedings before the Board).  

The Board also finds that the November 2012 VA opinion obtained in this case is inadequate as the audiologist was unable to determine word recognition ability or puretone thresholds for the right ear.  Therefore, the Veteran should also be afforded another examination in order to ascertain whether or not he in fact has right ear hearing loss, as defined within 38 C.F.R. § 3.385, and, if so, whether such diagnosed hearing loss is etiologically related to his active military service.  

Finally, the Board notes that the November 2012 VA opinion raises some concern as to the quality of the Veteran's participation during the examination.  The audiologist indicated that language difficulties, cognitive problems, and inconsistent speech discrimination scores were an impediment to obtaining valid results.  This statement suggests an inability on the Veteran's part to provide accurate results, which would require a search for a remedy/resolution to the problem causing the inability.  On the other hand, although there is no indication that the Veteran intentionally refused to cooperate, or otherwise attempted to manipulate the test results, he is cautioned concerning his own responsibility to cooperate with VA in these matters.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  The Board believes that the Veteran's duty to cooperate with VA includes reporting for, and cooperating during, his VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his hearing loss.  In particular, the AMC/RO should ensure that the actual audiogram taken in conjunction with the Veteran's VA audiology consultation conducted on July 26, 2012, and cited to by the November 2012 VA audiologist, is associated with the Veteran's claims file and/or Virtual VA file.  38 C.F.R. § 3.159(c)(2) (2012).  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available records should be associated with the claims folder.  

2.  Then, accord the Veteran a VA audiological examination to determine the nature, extent, and etiology of any right ear hearing loss that he may have.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz in the Veteran's right ear.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385. 

If audiometric results deemed valid cannot be obtained the examiner should indicate (with explanation) whether such is due to some circumstance unique to the Veteran that renders him incapable of providing valid responses (in which case it should be determined whether there are any possible accommodations that would address the problem) or whether it is due to his malingering/failure to cooperate.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that any current right ear hearing loss diagnosed on examination is consistent with his active duty service, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent). 

The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  He/She should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss, and continuity of hearing loss since service.  [Note: The Veteran's in-service noise exposure has been conceded].  The examiner should also discuss all in-service audiograms when forming his/her opinion.

If it is the opinion of the examiner that the Veteran's current right ear hearing loss is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for right ear hearing loss.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate SSOC and give him an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


